Mereick, O. J.
There is a motion in this case to dismiss the appeal, which must prevail. The order of the Judge allowed a devolutive appeal, on giving bond in the sum of two hundred dollars.
The bond given was in the sum of one hundred dollars. The appellants offer to substitute a new bond in this court.
The case of Nouvet, syndic, v. Armant, seems to be decisive on this motion. The bond being defective at the time the appeal was brought up, cannot be cured by the substitution of a now bond in this court. 12 An. 72.
It is, therefore, ordered, adjudged and decreed, that the appeal in this case be dismissed, at the costs of the appellant.